--------------------------------------------------------------------------------



Exhibit 10.1



FIRST AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT IS SUBJECT TO MANDATORY AND BINDING ARBITRATION

     This First Amended and Restated Executive Employment Agreement (the
"Agreement") is entered into as of October 16, 2007 (the "Effective Date"), by
and between First Cash Financial Services, Inc. (the "Company"), a Delaware
corporation, and Rick L. Wessel (the "Executive").

     WHEREAS, Executive was formerly employed by the Company pursuant to an
employment agreement entered into as of September 30, 2000, between the parties
(said agreement and all previous amendments and/or addenda hereinafter referred
to as the "Old Employment Agreement"), and the parties terminated the Old
Employment Agreement and entered into a new agreement as of December 31, 2004
(said agreement and all previous amendments and/or addenda hereinafter referred
to as the "New Employment Agreement"). The parties desire to Amend and Restate
the New Agreement, based on the terms and conditions set forth below.



     NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:

     1.    TERMINATION OF OLD EMPLOYMENT AGREEMENT; AMENDMENT
                AND RESTATEMENT OF THE NEW EMPLOYMENT AGREEMENT.

     The parties agree that the Old Employment Agreement remains terminated as
of December 31, 2004, and the Old Agreement remains without force or effect. The
parties hereto previously waived and released all rights they may have under the
Old Employment Agreement as of December 21, 2004. The parties agree that the New
Employment Agreement shall be amended and restated herein as of the Effective
Date, and that this Agreement shall govern the relationship of the parties
henceforth, subject to subsequent amendment and/or addenda entered into in
accordance with the terms of this Agreement.

     2.    EMPLOYMENT.

     The Company desires to continue to employ the Executive, and the Executive
agrees to continue to work in the employ of the Company, according to the
following terms and conditions.

     3.    DUTIES.

     (a) The Company will continue to employ the Executive as President of the
Company and Chief Executive Officer ("CEO").

     (b) The Executive will serve in the Company's employ in that position.

     (c) Under the direction of either the Board of Directors of the Company
("Board") or the Chairman of the Board, the Executive shall perform such duties,
and have such powers, authority, functions, duties and responsibilities for the
Company and corporations and other entities affiliated with the Company
commensurate and consistent with his employment in the position of President

and CEO. The Executive also shall have such additional powers, authority,
functions, duties and responsibilities as may be assigned to him by the Board;
provided that, without the Executive's written consent, those additional powers,
authority, functions, duties and responsibilities shall not be materially
inconsistent or interfere with, or detract from, those vested herein, or
otherwise then being performed for the Company by the Executive. In the event of
an increase in the Executive's duties, beyond the duties of President and CEO,
the Board may review the Executive's compensation and benefits to determine if
an adjustment in compensation and employee benefits commensurate with the
Executive's new duties is warranted, in accordance with the Company's
compensation policies.



     4. TERM OF EMPLOYMENT.

     The term of employment of Executive is through December 31, 2012. Subject
to the provisions of Section 9, the term of the Executive's Employment hereunder
shall commence on December 31, 2004. At the discretion of the Board, the term of
employment may be extended for additional successive periods of 1 year, each
year beginning on January 1, 2008, and each anniversary date thereafter,
provided that during the previous year, the Executive met the stipulated
performance criteria established by the Board. All such extensions, if any, must
be in writing, approved by the Board, and signed by Executive and an authorized
representative of the Company.

     5.    EXTENT OF SERVICES.

     The Executive shall not at any time during his Employment engage in any
other business related activities unless those activities do not interfere
materially with the Executive's duties and responsibilities to the Company at
that time. The foregoing, however, shall not preclude the Executive from
engaging in appropriate civic, charitable, professional or trade association
activities or from serving on one or more other boards of directors of public or
private companies, as long as such activities and services do not conflict with
his responsibilities to the Company.



     6.    NO FORCED RELOCATION.

     The Executive shall not be required to move his principal place of
residence from the Arlington, Texas area or to perform regular duties that could
reasonably be expected to require either such move against his wish or to spend
amounts of time each week outside the Arlington, Texas area which are
unreasonable in relation to the duties and responsibilities of the Executive
hereunder, and the Company agrees that, if it requests the Executive to make
such a move and the Executive declines that request, (a) that declination shall
not constitute any basis for a termination of the Executive's Employment and (b)
no animosity or prejudice will be held against Executive.



     7.     COMPENSATION.

     (a) SALARY.

      An annual base salary shall be payable to the Executive by the Company as
a guaranteed minimum amount under this Agreement for each calendar year during
the period from January 1, 2005 to the termination date of the Executive's
Employment. That annual base salary shall (i) accrue daily on the basis of a
365-day year, (ii) be payable to the Executive in the intervals consistent with
the Company's normal payroll schedules (but in no event less frequently than
semi-monthly) and (iii) be payable beginning January 1, 2005 at an initial
annual rate of $550,000

through December 31, 2005, $605,000 from January 1, 2006 to December 31, 2006,
and $700,000 beginning January 1, 2007. The Executive's annual base salary shall
not be decreased. The compensation committee of the Board may determine such
other adjustments, which are not inconsistent with the foregoing terms, as may
be appropriate based on the Executive's performance during the most recent
performance period, in accordance with the Company's compensation policies.



     (b) BONUS.

     At the discretion of the Board's compensation committee, Executive shall be
eligible to be paid an annual bonus by the Company for each calendar year during
the period from January 1, 2005 to the termination date of the Executive's
Employment. That annual bonus shall be payable at such rate and in such amount
as is determined by the compensation committee of the Board. The Executive's
annual bonus, if any, shall be adjusted annually in each December to reflect
such adjustments, if any, as the Board's compensation committee determines
appropriate based on the Executive's performance during the most recent
performance period, in accordance with the Company's compensation policies. A
failure of the Company to pay Executive an annual bonus shall not constitute a
breach or violation of this Agreement by the Company.

     (c) OTHER COMPENSATION.

     The Executive shall be entitled to participate in all Compensation Plans
from time to time in effect while in the Employment of the Company, regardless
of whether the Executive is an Executive Officer. All awards to the Executive
under all Incentive Plans shall take into account the Executive's positions with
and duties and responsibilities to the Company and its subsidiaries and
affiliates. The Company shall supply Executive with an automobile, the make and
model of which is subject to the approval of the compensation committee of the
Board, and be responsible for all expenses related thereto throughout the term
of this Agreement. Executive may select an automobile of his own choosing which
is reasonable in cost, appearance and function, taking into account the powers,
authority, functions, duties and responsibilities of Executive, and the
financial position and condition of the Company. In consideration and in support
of Executive's duties under this Agreement, which include fostering the
goodwill, growth and earnings of the Company, the Company shall pay for a
private club membership for Executive, for such amount as is reasonable taking
into account the powers, authority, functions, duties and responsibilities of
Executive, subject to approval of the compensation committee of the Board.



     (d) EXPENSES.



     The Executive shall be entitled to prompt reimbursement of all reasonable
business expenses incurred by him in the performance of his duties during the
term of this Agreement, subject to the presenting of appropriate vouchers and
receipts in accordance with the Company's policies.

     8.    OTHER BENEFITS.

     (a) EMPLOYEE BENEFITS AND PROGRAMS.

     During the term of this Agreement, the Executive and the members of his
immediate family shall be entitled to participate in any employee benefit plans
or programs of the Company to the extent that his position, tenure, salary, age,
health and other qualifications make him or them, as the case may be, eligible
to participate, subject to the rules and regulations applicable thereto.



     (b) SUBSCRIPTIONS AND MEMBERSHIPS.

     The Company shall pay periodical subscription costs and membership fees and
dues for the Executive to join professional organizations appropriate for the
Executive, and which further the interests of the Company. The Company shall
also pay or reimburse Executive for Executive's membership in such additional
clubs and organizations as may be agreed upon as reasonable and appropriate
between Executive and the Company.



     (c) VACATION.

     The Executive shall be entitled to four weeks of vacation leave with full
pay during each year of this Agreement (each such year being a 12-month period
ending on the one year anniversary date of the commencement of the Executive's
employment.) The times for such vacations shall be selected by the Executive,
provided the dates selected do not interfere materially with the performance of
Executive's duties and responsibilities under this agreement. The Executive may
accrue up to eight weeks of vacation time from year to year, but vacation time
otherwise shall not accrue from year to year.

     (d) BOOKKEEPING AND ACCOUNTING.

     The Executive shall be entitled to Company paid or reimbursed annual
accounting services of up to $700 per year.



     (e) INSURANCE.

     For the term of this Agreement, the Company will provide, at no cost to
Executive, term life insurance benefits under two separate policies, the first
of which, naming the Company as beneficiary, shall be at the Company's option.
The first policy shall designate the Company as the beneficiary and loss payee.
This policy shall be procured at the option of the Board and shall have an
amount of coverage, which shall be at the discretion of the Board. The second
policy shall be in the amount of not less than $4 million with the beneficiary
and loss payee designated by the Executive. In the discretion of the Board,
during the term of this Agreement, the Company shall also provide, at no cost to
Executive, disability insurance sufficient to provide, in the event Executive
becomes disabled, payments that would be made to Executive equal or up to the
amount equal to Executive's base salary, as of the date of disability, provided
such coverage is reasonably available at reasonable cost. Executive may procure
his own disability coverage and be reimbursed, if the Company does not provide
the same.



     (f) USE OF COMPANY AIRCRAFT.



     During the term of this Agreement, the Executive shall be entitled to use
of the Company Aircraft for personal use with such use considered compensation
for purposes of this Agreement and income tax reporting purposes. Use of the
Company Aircraft by the Executive shall not conflict with or override the use by
the Company for its business needs.



     In order to determine the amount of compensation arising from the use of
the Company Aircraft for personal use, the Company shall calculate the amount of
compensation attributable to such personal use in accordance with the guidance
provided by the Internal Revenue Service under Treasury Regulation Section
1.61-21 (or such other regulation(s) that the IRS may issue from time to time
that prescribes the valuation formula for the taxable fringe benefit).



     Personal use of the Company Aircraft shall include use of the Company
Aircraft by the Executive and family members or such other persons that
accompany the Executive on a personal-use flight. Use of the Company Aircraft by
family members or such other person as the Executive may designate shall be
considered use by the Executive whether or not the Executive is actually present
on the personal-use flight. All such use shall be treated as compensation to the
Executive.



     If the Executive combines, in one trip, personal and business flights on
the Company Aircraft, the Company shall allocate the use of the Company Aircraft
between personal and business in accordance with the aforementioned Treasury
regulations taking into consideration the primary purpose of the trip and the
number of other passengers traveling for business or personal, as the case may
be.



     9.    TERMINATION.

     The Executive's Employment hereunder may be terminated prior to the term
provided for in Section 4 only under the following circumstances:

     (a) DEATH.

     The Executive's Employment shall terminate automatically on the date of his
death.

     (b) DISABILITY.

     If a Disability occurs and is continuing, the Executive's Employment shall
terminate 180 days after the Company gives the Executive written notice that it
intends to terminate his Employment on account of that Disability, or on such
later date as the Company specifies in such notice. If the Executive resumes the
performance of substantially all of his duties under this Agreement before the
termination becomes effective, the notice of intent to terminate shall be deemed
to have been revoked. Disability of Executive shall not prevent the Company from
making necessary changes during the period of Executive's Disability to conduct
its affairs.

     (c) VOLUNTARY TERMINATION.

     The Executive may terminate his Employment at any time and without Good
Cause with 90 days' prior written notice to the Company.

     (d) TERMINATION FOR GOOD CAUSE.

     The Executive may terminate his Employment for Good Cause at any time
within 180 days (90 days if the Good Cause is the occurrence of a Change of
Control) after the Executive becomes consciously aware that the facts and
circumstances constituting Good Cause exist are continuing and by giving the
Company 30 days' prior written notice that the Executive intends to terminate
his Employment for Good Cause, which notice will state with specificity the
basis for Executive's contention that Good Cause exists; provided, however, that
if Executive terminates for Good Cause due to a Change in Control, the Change in
Control must actually occur. A Change in Control will not be deemed to have
actually occurred merely because of a pending or possible event. The Executive
shall not have Good Cause to terminate his Employment solely by reason of the
occurrence of a Change in Control until one year after the date such Change in
Control actually occurs. The Executive may not terminate for Good Cause if the
facts and circumstances constituting Good Cause are substantially cured by the
Company within 30 days following notice to the Company.

     (e) INVOLUNTARY TERMINATION.

     The Executive's Employment is at will. The Company reserves the right to
terminate the Executive's Employment at anytime whatsoever, without cause, with
30 days' prior written notice to the Executive.

     (f) INVOLUNTARY TERMINATION FOR CAUSE.

     The Company reserves the right to terminate the Executive's Employment for
Cause. In the event that the Company determines that Cause exists under Section
13(f)(i) for the termination of the Executive's Employment, the Company shall
provide in writing (the "Notice of Cause"), the basis for that determination and
the manner, if any, in which the breach or neglect can be cured. If either the
Company has determined that the breach or neglect cannot be cured, as set forth
in the Notice of Cause, or has advised the Executive in the Notice of Cause of
the manner in which the breach or neglect can be cured, but the Executive fails
to substantially effect that cure within 60 days after his receipt of the Notice
of Cause, the Company shall be entitled to give the Executive written notice of
the Company's intention to terminate Executive's Employment for Cause (the
"Notice of Intent to Terminate"). Executive shall have the right to object to
any Notice of Intent to Terminate Executive's Employment for Cause, by
furnishing the Company within ten days of receipt by Executive of the Notice of
Intent to Terminate Executive's Employment for Cause, written notice specifying
the reasons Executive contends either (i) Cause under Section 13(f)(i) does not
exist or has been timely cured or (ii) in the circumstance of a Notice of Intent
to Terminate Executive's Employment for Cause under Section 13(f)(ii), that such
Cause does not exist (the "Notice of Intent to Join Issue over Cause"). The
failure of Executive to timely furnish the Company with a Notice of Intent to
Join Issue over Cause shall serve to conclusively establish Cause hereunder, and
the right of the Company to terminate the Executive's Employment for Cause.
Within 30 days following its receipt of a timely Notice of Intent to Join Issue
Over Cause, the Company must either rescind the Notice of Intent to Terminate
the Executive's Employment for Cause, or file a demand for arbitration in
accordance with Section 27, to determine whether the Company is entitled to
terminate Executive's Employment for Cause. During the pendency of the
arbitration proceeding, and until such time as Executive's Employment is
terminated, Executive shall be entitled to receive Compensation under this
Agreement. In the discretion of the Board, however, the Executive may be
reassigned or suspended with pay, during not only the pendency of the
arbitration proceeding, but during the period from the date the Company
furnishes Executive with a Notice of Intent to Terminate the Executive's
Employment for Cause until such date as the notice is rescinded, a determination
that Cause does not exist is made in the arbitration proceeding or in the event
of a determination that Cause does exist in the arbitration proceeding, the
effective date of the termination of Executive's Employment for Cause. In the
event that the Company determines that Cause exists under Section 13(f)(ii) for
the termination of the Executive's Employment, it shall be entitled to
immediately furnish Executive with a Notice of Intent to Terminate Executive's
Employment without providing a Notice of Cause or any opportunity prior to that
notice to contest that determination. Any termination of the Executive's
Employment for Cause pursuant to this Section 9(f) shall be effective
immediately upon the Executive's receipt of the Company's written notice of that
termination and the Cause therefore.

     (g) VOLUNTARY TERMINATION AT CONCLUSION OF TERM

     At the expiration of the term of employment as stated in Section 4, either
party may terminate this Agreement by giving the other party written notice at
least six months before the expiration of the term of employment stated in
Section 4.

     10.    SEVERANCE PAYMENTS.

     Unless effected under Section 9(g), if the Executive's Employment is
terminated during the term of this Agreement, the Executive shall be entitled to
receive severance payments as follows:



     (a) If the Executive's Employment is terminated under Section 9(a), (b),
(d), (e) or (g), the Company will pay or cause to be paid to the Executive (or,
in the case of a termination under Section 9(a), the beneficiary the Executive
has designated in writing to the Company to receive payment pursuant to this
Section 10(a) or, in the absence of such designation, the Executive's estate):
(i) the Accrued Salary; (ii) the Other Earned Compensation; (iii) the
Reimbursable Expenses; and (iv) the Severance Benefit.



     (b) If the Executive's Employment is terminated under Section 9(c) or (f),
the Company will pay or cause to be paid to the Executive: (i) the Accrued
Salary determined as of and through the termination date of the Executive's
Employment; (ii) the Other Earned Compensation; and (iii) the Reimbursable
Expenses.



     (c) Any payments to which the Executive (or his designated beneficiary or
estate, if Section 9(a) applies) is entitled pursuant to paragraph (i) of
subsection (a) of this Section 10 or paragraph (i) of subsection (b) of this
Section 10, as applicable, will be paid in a single lump sum within thirty days
after the termination date of the Executive's Employment. At the sole option and
election of the Executive (or his designated beneficiary or estate, if Section
9(a) applies), which election shall be made within 30 days of the termination of
Executive's Employment, the Company shall pay the executive the Severance
Benefit, if at all, (1) in a lump sum on a present value basis; (2) on a
semi-monthly basis (as if Executive's employment had continued), or (3) on such
other periodic basis reasonably requested by Executive (or his designated
beneficiary or estate, if Section 9(a) applies), in which event, the payments
will be discounted to the extent the periodic basis selected by Executive (or
his designated beneficiary or estate, if Section 9(a) applies) results in an
earlier payout to Executive (or his designated beneficiary or estate, if Section
9(a) applies) than if Executive were paid on a semi-monthly basis. The Company
shall be given credit for all life or disability insurance proceeds paid to
Executive (or his designated beneficiary or estate, if Section 9(a) applies) on
any policy procured, paid for or reimbursed by the Company pursuant to this
Agreement (up to $4 million in the case of life insurance). Upon the failure of
the Executive to timely make an election as provided herein, such option and
election shall revert to the Company. However, if Section 9(a) applies and the
Executive's designated beneficiary or estate is the beneficiary of one or more
insurance policies purchased by the Company and then in effect the proceeds of
which are payable to that beneficiary by reason of the Executive's death, then
(i) the Company, at its option, may credit the amount of those proceeds, as and
when paid by the insurer to that beneficiary, against the payment to which the
Executive's designated beneficiary or estate is entitled pursuant to paragraph
(iv) of subsection (a) of this Section 10 and, if it exercises that option, (ii)
the payment otherwise due pursuant to that paragraph (iv) will bear interest on
the outstanding balance thereof from and including the fifth day after that
termination date to the date of payment by the insurer to that beneficiary at
the rate of interest specified in Section 32; and provided, further, that if
Section 10(b) applies and the Executive is the beneficiary of disability
insurance purchased by the Company and then in effect, the Company, at its
option, may credit the proceeds of that insurance which are payable to the
Executive, valued at their present value as of that termination date using the
interest rate specified in Section 32 and then in effect as the discount rate,
against the payment to which the Executive is entitled pursuant to paragraph
(iv) of subsection (a) of this Section 10. Any payments to which the Executive
(or his designated beneficiary or estate, if Section 9(a) applies) is entitled
pursuant to paragraphs (ii) and (iii) of subsection (a) or (b) of this Section
10, as applicable, will be paid in a single lump sum within five days after the
termination date of the Executive's Employment or as soon thereafter as is
administratively feasible, together with interest accrued thereon from and
including the fifth day after that termination date to the date of payment at
the rate of interest specified in Section 32.



     (d) Except as provided in Sections 15, 25 and this Section, the Company
will have no payment obligations under this Agreement to the Executive (or his
designated beneficiary or estate, if Section 9(a) applies) after the termination
date of the Executive's Employment.



     11.    RESIGNATIONS.



     Upon termination of Executive's employment with or without cause, Executive
shall resign as an officer and director of the Company and will thereafter
refuse election as an officer or director of the Company.



     12.     RETURN OF DOCUMENTS.

     Upon termination of Executive's employment with or without cause, Executive
shall immediately return and deliver to the Company and shall not retain any
originals or copies of any books, papers, price lists, customer contracts, bids,
customer lists, files, notebooks or any other documents containing any of the
Confidential information or otherwise relating to Executive's performance of
duties under this Agreement. Executive further acknowledges and agrees that all
such documents are the Company's sole and exclusive property.

     13.    DEFINITION OF TERMS.

     The following terms used in this Agreement when capitalized shall have the
following meanings:

     (a) ACCRUED SALARY.

     "Accrued Salary" shall mean the salary that has accrued, and the salary
that would accrue through and including the last day of the pay period in which
the termination date of the Executive's Employment occurs, under Section 7(a),
which has not been paid to the Executive as of that termination date.

     (b) ACQUIRING PERSON.

     "Acquiring Person" shall mean any person who or which, together with all
Affiliates and Associates of such person, is or are the Beneficial Owner of 50
percent or more of the shares of Common Stock then outstanding, but does not
include any Exempt Person; provided, however, that a person shall not be or
become an Acquiring Person if such person, together with its Affiliates and
Associates, shall become the Beneficial Owner of 50 percent or more of the
shares of Common Stock then outstanding solely as a result of a reduction in the
number of shares of Common Stock outstanding due to the repurchase of Common
Stock by the Company, unless and until such time as such person or any Affiliate
or Associate of such person shall purchase or otherwise become the Beneficial
Owner of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or any other person (or persons) who is (or
collectively are) the Beneficial Owner of shares of Common Stock constituting 1%
or more of the then outstanding shares of Common Stock shall become an Affiliate
or Associate of such person, unless, in either such case, such person, together
with all Affiliates and Associates of such person, is not then the Beneficial
Owner of 50% or more of the shares of Common Stock then outstanding.

     (c) AFFILIATE.

     "Affiliate" has the meaning ascribed to that term in Rule 405 of Regulation
C.

     (d) ASSOCIATE.

     "Associate" shall mean, with reference to any person, (i) any corporation,
firm, partnership, association, unincorporated organization or other entity
(other than the Company or a subsidiary of the Company) of which that person is
an officer or general partner (or officer or general partner of a general
partner) or is, directly or indirectly, the Beneficial Owner of 10% or more of
any class of its equity securities, (ii) any trust or other estate in which that
person has a substantial beneficial interest or of which that person serves as
trustee or in a similar fiduciary capacity and (iii) any relative or spouse of
that person, or any relative of that spouse, who has the same home as that
person.

     (e) BENEFICIAL OWNER.

     A specified person shall be deemed the "Beneficial Owner" of, and shall be
deemed to "beneficially own," any securities: (i) of which that person or any of
that person's Affiliates or Associates, directly or indirectly, is the
"beneficial owner" (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise has the
right to vote or dispose of, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a person
shall not be deemed the "Beneficial Owner" of, or to "beneficially own," any
security under this subparagraph (i) as a result of an agreement, arrangement or
understanding to vote that security if that agreement, arrangement or
understanding: (A) arises solely from a revocable proxy or consent given in
response to a public (that is, not including a solicitation exempted by Exchange
Act Rule 14a-2(b)(2)) proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act; and (B) is not
then reportable by such person on Exchange Act Schedule 13D (or any comparable
or successor report); (ii) which that person or any of that person's Affiliates
or Associates, directly or indirectly, has the right or obligation to acquire
(whether that right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or on the
exercise of conversion rights, exchange rights, other rights, warrants or
options, or otherwise; provided, however, that a person shall not be deemed the
"Beneficial Owner" of, or to "beneficially own," securities tendered pursuant to
a tender or exchange offer made by that person or any of that person's
Affiliates or Associates until those tendered securities are accepted for
purchase or exchange; or (iii) which are beneficially owned, directly or
indirectly, by (A) any other person (or any Affiliate or Associate thereof) with
which the specified person or any of the specified person's Affiliates or
Associates has any agreement, arrangement or understanding (whether or not in
writing) for the purpose of acquiring, holding, voting (except pursuant to a
revocable proxy or consent as described in the proviso to subparagraph (i) of
this definition) or disposing of any voting securities of the Company or (B) any
group (as that term is used in Exchange Act Rule 13d-5(b)) of which that
specified person is a member; provided, however, that nothing in this definition
shall cause a person engaged in business as an underwriter of securities to be
the "Beneficial Owner" of, or to "beneficially own," any securities acquired
through that person's participation in good faith in a firm commitment
underwriting until the expiration of 40 days after the date of that acquisition.
For purposes of this Agreement, "voting" a security shall include voting,
granting a proxy, acting by consent making a request or demand relating to
corporate action (including, without limitation, calling a stockholder meeting)
or otherwise giving an authorization (within the meaning of Section 14(a) of the
Exchange Act) in respect of such security.

     (f) CAUSE.

     "Cause" shall mean that the Executive has (i) willfully breached or
habitually neglected (otherwise than by reason of injury, or physical or mental
illness, or any disability as defined by the Americans with Disabilities Act of
1990, Public Law 101_336, 42 U.S.C.A. § 12101 et seq.) material duties which he
was required to perform under the terms of this Agreement, or (ii) committed and
been charged with act(s) of dishonesty or fraud.

     (g) CHANGE OF CONTROL.

     "Change of Control" shall mean the occurrence of the following events: (i)
any person or entity becomes an Acquiring Person, or (ii) a merger of the
Company with or into, or a sale by the Company of its properties and assets
substantially as an entirety to, another person or entity; (iii) a majority of
the incumbent board of directors cease for any reason to constitute at least a
majority of the Board; and (iv) immediately after the occurrence of (i), (ii) or
(iii) above, any person or entity, other than an Exempt Person, together with
all Affiliates and Associates of such person or entity, shall be the Beneficial
Owner of 50% or more of the total voting power of the then outstanding Voting
Shares of the person or entity surviving that transaction (in the case of a
merger or consolidation), or the person or entity acquiring those properties and
assets substantially as an entirety.

     (h) COMPANY.

     "Company" shall mean (i) First Cash Financial Services, Inc., a Delaware
corporation, and (ii) any person or entity that assumes the obligations of "the
Company" hereunder, by operation of law, pursuant to Section 18 or otherwise.

     (i) COMPENSATION PLAN.



     "Compensation Plan" shall mean any compensation arrangement, plan, policy,
practice or program established, maintained or sponsored by the Company or any
subsidiary of the Company, or to which the Company or any subsidiary of the
Company contributes, on behalf of any Executive Officer or any member of the
immediate family of any Executive Officer by reason of his status as such, (i)
including (A) any "employee pension benefit plan" (as defined in Section 3(2) of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA")) or
other "employee benefit plan" (as defined in Section 3(3) of ERISA), (B) any
other retirement or savings plan, including any supplemental benefit arrangement
relating to any plan intended to be qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the "Code"), or whose benefits are
limited by the Code or ERISA, (C) any "employee welfare plan" (as defined in
Section 3(1) of ERISA), (D) any arrangement, plan, policy, practice or program
providing for severance pay, deferred compensation or insurance benefit, (E) any
Incentive Plan and (F) any arrangement, plan, policy, practice or program (1)
authorizing and providing for the payment or reimbursement of expenses
attributable to air travel and hotel occupancy while traveling on business for
the Company or (2) providing for the payment of business luncheon and country
club dues, long-distance charges, mobile phone monthly air time or other
recurring monthly charges or any other fringe benefit, allowance or
accommodation of employment, but (ii) excluding any compensation arrangement,
plan, policy, practice or program to the extent it provides for annual base
salary.

     (j) DISABILITY.

     "Disability" shall mean that the Executive, with reasonable accommodation,
has been unable to perform his essential duties under this Agreement for a
period of at least six consecutive months as a result of his incapacity due to
injury or physical or mental illness, any disability as defined in a disability
insurance policy which provides coverage for the Executive, or any disability as
defined by the Americans with Disabilities Act of 1990, Public Law 101_336, 42
U.S.C.A. § 12101 et seq.

     (k) EMPLOYMENT.

     "Employment" shall mean the salaried employment of the Executive by the
Company or a subsidiary of the Company hereunder.

     (l) EXECUTIVE OFFICER.

     "Executive Officer" shall mean any of the chief executive officer, the
chief operating officer, the chief financial officer, the president, any
executive, regional or other group or senior vice president or any vice
president of the Company.

     (m) EXEMPT PERSON.



     "Exempt Person" shall mean: (i)(A) the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any subsidiary of the
Company and (B) any person organized, appointed or established by the Company
for or pursuant to the terms of any such plan or for the purpose of funding any
such plan or funding other employee benefits for employees of the Company or any
subsidiary of the Company; (ii) the Executive, any Affiliate of the Executive
which the Executive controls or any group (as that term is used in Exchange Act
Rule 13d-5(b)) of which the Executive or any such Affiliate is a member.





     (n) GOOD CAUSE.

     "Good Cause" for the Executive's termination of his Employment shall mean:
(i) any decrease in the annual base salary under Section 7(a) or any other
violation hereof in any material respect by the Company; (ii) any material
reduction in the Executive's compensation under Section 7; (iii) the assignment
to the Executive of duties inconsistent in any material respect with the
Executive's then current positions (including status, offices, titles and
reporting requirements), authority, duties or responsibilities or any other
action by the Company which results in a material diminution in those positions,
authority, duties or responsibilities; (iv) any unapproved relocation of the
Executive; or (v) the occurrence of a Change of Control. Good Cause shall not
exist if the Company cures within the period prescribed herein.



     (o) INCENTIVE PLAN.

     "Incentive Plan" shall mean any compensation arrangement, plan, policy,
practice or program established, maintained or sponsored by the Company or any
subsidiary of the Company, or to which the Company or any subsidiary of the
Company contributes, on behalf of any Executive Officer and which provides for
incentive, bonus or other performance-based awards of cash, securities, the
phantom equivalent of securities or other property, including any stock option,
stock appreciation right and restricted stock plan, but excluding any plan
intended to qualify as a plan under any one or more of Sections 401(a), 401(k)
or 423 of the Code.



     (p) OTHER EARNED COMPENSATION.

     "Other Earned Compensation" shall mean all the compensation earned by the
Executive prior to the termination date of his Employment as a result of his
Employment (including compensation the payment of which has been deferred by the
Executive, but excluding Accrued Salary and compensation to be paid to the
Executive in accordance with the terms of any Compensation Plan), together with
all accrued interest or earnings, if any, thereon, which has not been paid to
the Executive as of that date.

      (q) REIMBURSABLE EXPENSES.

     "Reimbursable Expenses" shall mean the expenses incurred by the Executive
on or prior to the termination date of his Employment which are to be reimbursed
to the Executive under Section 7(c) and which have not been reimbursed to the
Executive as of that date.

     (r) SEVERANCE BENEFIT.

     "Severance Benefit" shall mean all Compensation provided for under Section
7 through the remainder of the Executive's term of employment, it being the
parties' intent that, except for a termination under Section 9(c), (f) or (g),
the Executive shall receive all Compensation as if his term of employment
continued as provided for under Section 4.



     (s) COMPANY AIRCRAFT.



     The term "Company Aircraft" shall mean any aircraft owned, leased or
chartered by the Company in connection with its business.



     14.    COVENANTS NOT TO COMPETE

     (a)     Executive's Acknowledgment. Executive agrees and acknowledges that
in order to assure the Company that it will retain its value as a going concern,
it is necessary that Executive undertake not to utilize his special knowledge of
the business and his relationships with customers and suppliers to compete with
the Company. Executive further acknowledges that:



          (i)     the Company is and will be engaged in the business of pawnshop
services, payday loan services and check cashing services;



          (ii)     Executive will occupy a position of trust and confidence with
the Company prior to the date of this agreement and, during such period and
Executive's employment under this agreement, Company's trade secrets and with
other proprietary and confidential information concerning the Company;



          (iii)     the agreements and covenants contained in this Section 14
are essential to protect the Company and the goodwill of the business; and



          (iv)     Executive's employment with the Company has special, unique
and extraordinary value to the Company and the Company would be irreparably
damaged if Executive were to provide services to any person or entity in
violation of the provisions of this agreement.



     (b)     Company's Acknowledgement. The Company hereby acknowledges that it
will provide Executive with confidential and trade secret information relating
to the operation of the Company's business, including but not limited to,
customer lists, operating manuals, and financing operations.



     (c)     Competitive Activities. Executive hereby agrees that for a period
commencing on the date hereof and ending one year following the later of (i)
termination of Executive's employment with the Company for whatever reason, and
(ii) the conclusion of the period, if any, during which the Company is making
payments to Executive, he will not, directly or indirectly, as employee, agent,
consultant, stockholder, director, co-partner or in any other individual or
representative capacity, own, operate, manage, control, engage in, invest in or
participate in any manner in, act as a consultant or advisor to, render services
for (alone or in association with any person, firm, corporation or entity), or
otherwise assist any person or entity (other than the Company) that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
that directly or indirectly engages or proposes in engage in the business of
pawnshops, check cashing services, payday loan services or proposes to in engage
in the business of the distribution or sale of (i) products distributed, sold or
licensed by the Company or services provided by the Company at the time of
termination or (ii) products or services proposed at the time of such
termination to be distributed, sold, licensed or provided by the Company within
50 miles of any of the Company's locations (the "Territory"); provided, however,
that nothing contained herein shall be construed to prevent Executive from
investing in the stock of any competing corporation listed on a national
securities exchange or traded in the over-the-counter market, but only if
Executive is not involved in the business of said corporation and if Executive
and his associates (as such term is defined in Regulation 14(A) promulgated
under the Securities Exchange Act of 1934, as in effect on the date hereof),
collectively, do not own more than an aggregate of two percent of the stock of
such corporation. With respect to the Territory, Executive specifically
acknowledges that the Company has conducted the business throughout those areas
comprising the Territory and the Company intends to continue to expand the
business throughout the Territory.



      (d)     Blue Pencil. If an arbitrator shall at any time deem the terms of
this agreement or any restrictive covenant too lengthy or the Territory too
extensive, the other provisions of this section 14 shall nevertheless stand, the
restrictive period shall be deemed to be the longest period permissible by law
under the circumstances and the Territory shall be deemed to comprise the
largest territory permissible by law under the circumstances. The arbitrator in
each case shall reduce the restricted period and/or the Territory to permissible
duration or size.

     (e)     Non-Solicitation of Employees. Executive agrees that while employed
by the Company and for 90 days after the cessation of the Executive's employment
for whatever reason, the Executive will not recruit, hire or attempt to recruit
or hire, directly or assisted by others, any other employee of the Company with
whom the Executive had contact during the Executive's employment with the
Company. For the purposes of this paragraph, "contact" means any interaction
whatsoever between the Executive and the other employee.



     (f)     Non-Solicitation of Customers. Executive agrees that while employed
by the Company and for 90 days after the cessation of the Executive

's employment for whatever reason, the Executive will not directly or
indirectly, for himself or on behalf of any other person, partnership, company,
corporation or other entity, solicit or attempt to solicit, for the purpose of
engaging in competition with the Company,





          (i)      any person or entity whose account was serviced by Executive
at the Company; or



          (ii)      any person or entity who is or has been a customer of the
Company prior to Executive's termination; or



          (iii)      any person or entity the Company has targeted and contacted
prior to Executive's termination for the purpose of establishing a customer
relationship.

     Executive agrees that these restrictions are necessary to protect
Executive's legitimate business interests, and Executive agrees that these
restrictions will not prevent Executive from earning a livelihood.

     15.    TAX INDEMNITY.

     Should any of the payments of salary, other incentive or supplemental
compensation, benefits, allowances, awards, payments, reimbursements or other
perquisites, or any other payment in the nature of compensation, singularly, in
any combination or in the aggregate, that are provided for hereunder to be paid
to or for the benefit of the Executive be determined or alleged to be subject to
an excise or similar purpose tax pursuant to Section 4999 of the Code, or any
successor or other comparable federal, state or local tax law by reason of being
a "parachute payment" (within the meaning of Section 280G of the Code), the
parties agree to negotiate in good faith changes to this Agreement necessary to
avoid such excise or similar purpose tax, without diminishing Executive's
salary, other incentive or supplemental compensation, benefits, allowances,
awards, payments, reimbursements or other perquisites, or any other payment in
the nature of compensation. Alternatively, the Company shall pay to the
Executive such additional compensation as is necessary (after taking into
account all federal, state and local taxes payable by the Executive as a result
of the receipt of such additional compensation) to place the Executive in the
same after-tax position (including federal, state and local taxes) he would have
been in had no such excise or similar purpose tax (or interest or penalties
thereon) been paid or incurred. The Company hereby agrees to pay such additional
compensation within the earlier to occur of (i) five business days after the
Executive notifies the Company that the Executive intends to file a tax return
taking the position that such excise or similar purpose tax is due and payable
in reliance on a written opinion of the Executive's tax counsel (such tax
counsel to be chosen solely by the Executive) that it is more likely than not
that such excise tax is due and payable or (ii) 24 hours of any notice of or
action by the Company that it intends to take the position that such excise tax
is due and payable. The costs of obtaining the tax counsel opinion referred to
in clause (i) of the preceding sentence shall be borne by the Company, and as
long as such tax counsel was chosen by the Executive in good faith, the
conclusions reached in such opinion shall not be challenged or disputed by the
Company. If the Executive intends to make any payment with respect to any such
excise or similar purpose tax as a result of an adjustment to the Executive's
tax liability by any federal, state or local tax authority, the Company will pay
such additional compensation by delivering its cashier's check payable in such
amount to the Executive within five business days after the Executive notifies
the Company of his intention to make such payment. Without limiting the
obligation of the Company hereunder, the Executive agrees, in the event the
Executive makes any payment pursuant to the preceding sentence, to negotiate
with the Company in good faith with respect to procedures reasonably requested
by the Company which would afford the Company the ability to contest the
imposition of such excise or similar purpose tax; provided, however, that the
Executive will not be required to afford the Company any right to contest the
applicability of any such excise or similar purpose tax to the extent that the
Executive reasonably determines (based upon the opinion of his tax counsel) that
such contest is inconsistent with the overall tax interests of the Executive.



     16.    LOCATIONS OF PERFORMANCE.

     The Executive's services shall be performed primarily in the vicinity of
Arlington, Texas. The parties acknowledge, however, that the Executive will be
required to travel in connection with the performance of his duties.

     17.    PROPRIETARY INFORMATION.

     (a) The Executive agrees to comply fully with the Company's policies
relating to non-disclosure of the Company's trade secrets and proprietary
information and processes. Without limiting the generality of the foregoing, the
Executive will not, during the term of his Employment, disclose any such
secrets, information or processes to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever except as may be required
by law or governmental agency or legal process, nor shall the Executive make use
of any such property for his own purposes or for the benefit of any person,
firm, corporation or other entity (except the Company or any of its
subsidiaries) under any circumstances during or after the term of his
Employment, provided that after the term of his Employment this provision shall
not apply to secrets, information and processes that are then in the public
domain (provided that the Executive was not responsible, directly or indirectly,
for such secrets, information or processes entering the public domain without
the Company's consent).

     (b) The Executive hereby sells, transfers and assigns to the Company all
the entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, to the extent made or conceived by the Executive solely
or jointly with others during the term of this Agreement The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
requests, all information, details and data pertaining to the aforementioned
and, whether during the term hereof or thereafter, the Executive shall execute
and deliver to the Company such formal transfers and assignments and such other
papers and documents as may be required of the Executive to permit the Company
to file and prosecute any patent applications relating to same and, as to
copyrightable material, to obtain copyright thereon.



     (c) Trade secrets, proprietary information and processes shall not be
deemed to include information which is: (i) known to the Executive at the time
it is disclosed to him; (ii) publicly known (or becomes publicly known) without
the fault or negligence of Executive; (iii) received from a third party without
restriction and without breach of this Agreement; (iv) approved for release by
written authorization of the Company; or (v) required to be disclosed by law or
legal process; provided, however, that in the event of a proposed disclosure
pursuant to this subsection (c)(v), the Executive shall give the Company prior
written notice before such disclosure is made in a time and manner which will
best provide the Company with the ability to oppose such disclosure.

     18.    ASSIGNMENT.

     This Agreement may not be assigned by either party; provided that the
Company may assign this Agreement (i) in connection with a merger or
consolidation involving the Company or a sale of its business, properties and
assets substantially as an entirety to the surviving corporation or purchaser as
the case may be, so long as such assignee assumes the Company's obligations
hereunder; and (ii) so long as the assignment in the reasonable discretion of
Executive does not result in a materially increased risk of non-performance of
the Company's obligations hereunder by the assignee. The Company shall require
as a condition of such assignment any successor (direct or indirect (including,
without limitation, by becoming the sole stockholder of the Company) and whether
by purchase, merger, consolidation, share exchange or otherwise) to the
business, properties and assets of the Company substantially as an entirety
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would have been required to perform it had no
such succession taken place. This Agreement shall be binding upon all successors
and assigns.

     19.    NOTICES.

     Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and sent by registered or certified mail to the
Executive at his residence maintained on the Company's records, or to the
Company at its address at 690 E. Lamar Blvd. Suite 400, Arlington, Texas 76011,
Attention: Corporate Secretary, or such other addresses as either party shall
notify the other in accordance with the above procedure.



     20.    FORCE MAJEURE.

     Neither party shall be liable to the other for any delay or failure to
perform hereunder, which delay or failure is due to causes beyond the control of
said party, including, but not limited to: acts of God; acts of the public
enemy; acts of the United States of America or any state, territory or political
subdivision thereof or of the District of Columbia; fires; floods; epidemics;
quarantine restrictions; strikes; or freight embargoes; provided, however, that
this Section 20 will not relieve the Company of any of its payment obligations
to the Executive under this Agreement. Notwithstanding the foregoing provisions
of this Section 20, in every case the delay or failure to perform must be beyond
the control and without the fault or negligence of the party claiming excusable
delay.



     21.    INTEGRATION.

     This Agreement represents the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.



     22.    WAIVER.

     Failure or delay on the part of either party hereto to enforce any right,
power or privilege hereunder shall not be deemed to constitute a waiver thereof.
Additionally, a waiver by either party of a breach of any promise herein by the
other party shall not operate as or be construed to constitute a waiver of any
subsequent breach by such other party.

     23.    SAVINGS CLAUSE.

     If any term, covenant or condition of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such term,
covenant or condition to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each
term, covenant or condition of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

     24.    AUTHORITY TO CONTRACT.

     The Company warrants and represents to the Executive that the Company has
full authority to enter into this Agreement and to consummate the transactions
contemplated hereby and that this Agreement is not in conflict with any other
agreement to which the Company is a party or by which it may be bound. The
Company further warrants and represents to the Executive that the individual
executing this Agreement on behalf of the Company has the full power and
authority to bind the Company to the terms hereof and has been authorized to do
so in accordance with the Company's articles or certificate of incorporation and
bylaws.

     25.    PAYMENT OF EXPENSES.

     If at any time during the term hereof or afterwards: (a) there should exist
a dispute or conflict between the Executive and the Company or another Person as
to the validity, interpretation or application of any term or condition hereof,
or as to the Executive's entitlement to any benefit intended to be bestowed
hereby, which is not resolved to the satisfaction of the Executive, (b) the
Executive must (i) defend the validity of this Agreement or (ii) contest any
determination by the Company concerning the amounts payable (or reimbursable) by
the Company to the Executive or (c) the Executive must prepare responses to an
Internal Revenue Service ("IRS") audit of, or otherwise defend, his personal
income tax return for any year the subject of any such audit, or an adverse
determination, administrative proceedings or civil litigation arising there
from, which is occasioned by or related to an audit by the IRS of the Company's
income tax returns, then the Company hereby unconditionally agrees: (a) on
written demand of the Company by the Executive, to provide sums sufficient to
advance and pay on a current basis (either by paying directly or by reimbursing
the Executive) not less than 30 days after a written request there from is
submitted by the Executive, all the Executive's costs and expenses (including,
without limitation, attorney's fees, expenses of investigation, travel, lodging,
copying, delivery services and disbursements for the fees and expenses of
experts, etc.) incurred by the Executive in connection with any such matter; (b)
the Executive shall be entitled, on demand in accordance with Section 27, below,
to the entry of a mandatory injunction without the necessity of posting any bond
with respect thereto which compels the Company to pay or advance such costs and
expenses on a current basis; and (c) the Company's obligations under this
Section 25 will not be affected if the Executive is not the prevailing party in
the final resolution of any such matter unless it is determined pursuant to
Section 27 that, in the case of one or more of such matters, the Executive has
acted in bad faith or without a reasonable basis for his position, in which
event and, then only with respect to such matter or matters, the successful or
prevailing party or parties shall be entitled to recover from the Executive
reasonable attorneys' fees and other costs incurred in connection with that
matter or matters (including the amounts paid by the Company in respect of that
matter or matters pursuant to this Section 25), in addition to any other relief
to which it or they may be entitled.



     26.    REMEDIES.

     In the event of a breach by the Executive of Section 14 or 17 of this
Agreement, in addition to other remedies provided by applicable law, the Company
will be entitled to issuance of a temporary restraining order or preliminary
injunction enforcing its rights under such Section.

     27.    ARBITRATION.

     This Agreement Is Subject to Binding Arbitration. Any dispute or
controversy arising under or in connection with this Agreement or in any manner
associated with Employee's employment (other than those described in Section 26
- Remedies) shall be settled exclusively by arbitration in Arlington, Texas, in
accordance with the rules of the American Arbitration Association then in
effect. The parties agree to execute and be bound by the mutual agreement to
arbitrate claims attached hereto as Attachment A. Should Executive revoke his
signature under section (d) of paragraph 13 of the attachment, this agreement
shall be void.

     28.    GOVERNING LAW.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.



     29.    WAIVER OF ACTUAL OR POTENTIAL CONFLICTS OF INTEREST

     Should it become necessary for Executive to seek to enforce the terms of
this Agreement, the Company consents to Executive's use of counsel which either
then or may have in the past represented the Company, provided that counsel
agrees to undertake Executive's representation, and such representation and
waiver of actual or potential conflicts of interest is in accordance with the
Texas State Bar Rules, including the Texas Disciplinary Rules of Professional
Conduct. To the extent permitted by the Rules, the Company waives any such
actual or potential conflict of interest arising thereby.

     30.    COUNTERPARTS.

     This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

     31.    INDEMNIFICATION.

     The Executive shall be indemnified by the Company to the maximum permitted
by the law of the state of the Company's incorporation, and by the law of the
state of incorporation of any subsidiary of the Company of which the Executive
is a director or an officer or employee, as the same may be in effect from time
to time.



     32.    INTEREST.

     If any amounts required to be paid or reimbursed to the Executive hereunder
are not so paid or reimbursed at the times provided herein (including amounts
required to be paid by the Company pursuant to Sections 7, 15 and 25), those
amounts shall bear interest at the rate of 7%, from the date those amounts were
required to have been paid or reimbursed to the Executive until those amounts
are finally and fully paid or reimbursed; provided, however, that in no event
shall the amount of interest contracted for, charged or received hereunder
exceed the maximum non-usurious amount of interest allowed by applicable law.



     33.    TIME OF THE ESSENCE.

     Time is of the essence with respect to any act required to be performed by
this Agreement.



     34.    PRIOR INSTRUMENTS UNAFFECTED.



     Except for the Old Employment Agreement, which is being terminated pursuant
to this Agreement, and the New Employment Agreement, which shall henceforth
define the employment relationship of the Executive and the Company, all prior
instruments between the Company and Executive shall remain in full force and
effect and the terms and conditions thereof shall not be affected by this
Agreement.

 

FIRST CASH FINANCIAL SERVICES, INC.

 

EXECUTIVE

     

By:_____________________________

 

______________________________

Phillip E. Powell,

 

Rick L. Wessel

Chairman of the Board

   



--------------------------------------------------------------------------------

 

ATTACHMENT "A"

MUTUAL AGREEMENT TO ARBITRATE

1.    I, Rick L. Wessel, recognize that differences could arise between First
Cash Financial Services, Inc. ("the Company") and me during or following my
employment with the Company.  I understand and agree that by entering into this
Mutual Agreement to Arbitrate ("Agreement"), I gain the benefits of a speedy,
impartial dispute-resolution procedure.

2.    I understand that any reference in this Agreement to the Company will be a
reference also to all stockholders, directors, officers, employees, parents,
subsidiaries and affiliated entities, all benefit plans, the benefit plans'
sponsors, fiduciaries, administrators, and all successors and assigns of any of
them.

Claims Covered by the Agreement

3.    The Company and I mutually agree to the resolution by arbitration of all
claims or controversies ("claims"), whether or not arising out of my employment
(or its termination), that the Company may have against me or that I may have
against the Company.  The claims covered by this Agreement include, but are not
limited to, claims under my Employment Agreement, claims for wages or other
compensation due; for breach of any contract or covenant (express or implied);
tort claims; claims for discrimination (including, but not limited to, race,
sex, color, religion, national origin, age (state or federal Age Discrimination
in Employment Act), marital status, veterans status, sexual preference, medical
condition, handicap or disability); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state, or other law, statute, regulation, or
ordinance, except claims excluded in the following paragraphs.

Claims Not Covered by the Agreement



4.    Claims I may have for workers' compensation or unemployment compensation
benefits are not covered by this Agreement.

Arbitration

5.     (a) Procedure for Injunctive Relief.  In the event either the Company or
myself seeks injunctive relief, the claim shall be administratively expedited by
the American Arbitration Association ("AAA"), which shall appoint a single,
neutral arbitrator for the limited purpose of deciding such claim.  Such
arbitrator shall be a qualified member of the State Bar of Texas in good
standing, and preferably shall be a retired state or federal district judge. 
The single arbitrator shall decide the claim for injunctive relief immediately
on hearing or receiving the parties' submissions (unless, in the interests of
justice, he must rule ex parte); provided, however, that the single arbitrator
shall rule on such claims within 24 hours of submission of the claim to the
AAA.  The single arbitrator's ruling shall not extend beyond 14 calendar days
and on application by the claimant, up to an additional 14 days following which,
after a hearing on the claim for injunctive relief, a temporary injunction may
issue pending the award.  Any relief granted under this procedure for injunctive
relief shall be specifically enforceable in Tarrant County District Court on an
expedited, ex parte basis and shall not be the subject of any evidentiary
hearing or further submission by either party, but the court, on application to
enforce a temporary order, shall issue such orders as necessary to its
enforcement.

       (b) Procedure after a Claim for Injunctive Relief or where no Claim for
Injunctive Relief Is Made.   The arbitrator shall be selected as follows: in the
event the Company and I agree on one arbitrator, such arbitrator shall conduct
the arbitration. In the event the Company and I do not agree, the Company and I
shall each select one independent, qualified arbitrator, and the two arbitrators
so selected shall select the third arbitrator. The arbitrator(s) are herein
referred to as the "Panel." The Company reserves the right to object to any
individual arbitrator who shall be employed by or affiliated with a competing
organization.

      (c) The Arbitration shall take place at Arlington, Texas, or any other
location mutually agreeable to us. At the request of either of us, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the Panel in
secrecy, available for inspection only by the Company or me and our respective
attorneys and our respective experts, who shall agree in advance and in writing
to receive all such information confidentially and to maintain such information
in secrecy until such information shall become generally known. The Panel shall
be able to award any and all relief, including relief of an equitable nature.
The award rendered by the Panel may be enforceable in any court having
jurisdiction thereof.

       (d) The Company will pay all the fees and out-of-pocket expenses of each
arbitrator selected pursuant to this Section 5 and the AAA.  In addition, the
Company will pay my reasonable attorneys' fees, unless the arbitration is the
result of a termination for cause as defined in Section 13(f)(ii) of the
Executive Employment Agreement to which this Attachment is appended.

Requirements for Modification or Revocation



6.    This Agreement to arbitrate shall survive the termination of my
employment.  It can only be revoked or modified by a writing signed by the
Company and I, which specifically states a mutual intent to revoke or modify
this Agreement.

Sole and Entire Agreement



7.    This is the complete agreement of us on the subject of arbitration of
disputes [except for any arbitration agreement in connection with any pension or
benefit plan].

This Agreement supersedes any prior or contemporaneous oral or written
understanding on the subject.

8.    Neither of us is relying on any representations, oral or written, on the
subject of the effect, enforceability or meaning of this Agreement, except as
specifically set forth in this Agreement.

Construction



9.    If any provision of this Agreement is found to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

Consideration



10.    The promises by the Company and by me to arbitrate differences, rather
than litigate them before courts or other bodes, provide consideration for each
other.  In addition, I have entered into an Employment Agreement as further
consideration for entering into this Agreement.

Not an Employment Agreement



11.    This Arbitration Agreement is purely procedural.  It does not provide any
substantive rights in addition to those provided by applicable law or my
Employment Agreement.

Voluntary



12.    I acknowledge that I have carefully read this agreement, that I
understand its terms, that all understandings and agreements between the company
and me relating to the subjects covered in the agreement are contained in it,
and that I have entered into the agreement voluntarily and not in reliance on
any promises or representations by the company other than those contained in
this agreement itself.

13.    The Age Discrimination in Employment Act protects individuals over 40
years of age from age discrimination.  The ADEA contains some special
requirements before an employee can give up the right to file a lawsuit in
court.  The following provisions are designed to comply with those requirements.

        a.      I agree that this Agreement to arbitrate is valuable to me,
because it permits a faster resolution of claims that I would receive in court.

        b.      I have been advised to consult an attorney before signing this.

        c.      I have 21 days to consider this Agreement.  However, I may sign
it sooner if I wish to do so.

        d.      I have 7 days following my signing this Agreement to revoke my
signature, and the Agreement will not be legally binding until the 7 day period
has gone by.

14.    I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS
THIS AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF TO THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

 

FIRST CASH FINANCIAL SERVICES, INC.

 

EXECUTIVE

     

By:_____________________________

 

______________________________

Phillip E. Powell,

 

Rick L. Wessel

Chairman of the Board

   